DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 4-6, filed October 8, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 4-8, 13-16, and 18-20 and the objections to Claims 2, 3, 9-12, and 17 have been withdrawn. 
Applicant argues that Brothers (US 20160358307A1) does not relate to the merging of draw calls but instead describes interleaving of graphics rendering operations and compute shader operations.  Brothers does not disclose recompiling the last shader to replace an instruction that reads data from an identified buffer with an instruction that reads data from an on-chip register.  In contrast, Brothers teaches that image load instructions are replaced with tile buffer load instructions (p. 4).  Michail (US 20100013854A1) does not relate to the merging of draw calls but instead pertains to techniques for drawing a curve and describes anti-aliasing techniques.  Michail does not teach that the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location (p. 5).  Nevraev (US 20190005713A1) does not relate to the merging of draw calls but instead describes the use of deferred passes which are applied to a subset of pixels in a screen-space tile in order to provide additional shading of those pixels.  Nevraev does not disclose determining whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location.  There is no mention in Nevraev of screen space coordinates in the context of sampling (p. 6).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in Applicant’s Remarks dated October 8, 2021 and also discussed in the Response to Arguments section above, and also for the reasons discussed below.
The closest prior art (Tsung US 20160379336A1) teaches graphics-processing unit for tile-based rendering of a display area [0009].  When a checking model determines that a last thread of a current bin is equal to a first thread of a following bin, a merging module merges two threads.  For example, one object shown on a frame needs at least two lists for complete drawing the object, thus, the at least two lists are judged to be the same and are determined to be mergeable [0048].  The proposed thread-merging mechanism merges the threads, and the merged thread is processed [0049].  Tsung teaches each list corresponds to one draw call [0045].  Tsung teaches a shader code assembly of one thread and a shader of another thread [0027].  A list (draw call) has a series of threads [0042].  However, Tsung does not teach identifying any buffers sampled by the last shader that are to be written by the previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers; and in response to the determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location, recompiling the last shader to replace an instruction that reads data from an identified buffer with an instruction that reads data from an on-chip register. 
Another prior art (Brothers US 20160358307A1) teaches rendering of graphical images in which a graphics renderer and a compute shader is utilized [0002].  Brothers teaches analyzing API graphics renderer calls and compute shader calls [0021].  Brothers teaches the interleaved scheduling module 130 determines sets of interleaved tiled graphics renderer and compute shader operations on interdependent render targets to reduce external memory traffic by maintaining intermediate results of the interleaved operations in the on-chip memory 160 [0023].  Analysis can be applied to a case where the compute shader writes output to external memory and a graphics renderer loads the data from the external memory.  The compute shader and graphics renderer can be interleaved by recompiling the compute shader to output the data to the on-chip buffer [0041].  Brothers teaches scheduling the interleaved execution of each tile.  Output of a graphics renderer for a given tile is stored in on-chip memory 160 (or, e.g., other on chip storage such as a data register).  Data is immediately read back by a subsequent compute shader, eliminating the unnecessary external memory accesses [0036].  However, Brothers does not teach identifying any buffers sampled by the last shader that are to be written by the previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location.
Another prior art (Michail US 20100013854A1) teaches multi-sample buffers that run the pixel shader [0003]. Supersampling in the shaders to produce additional samples [0022].  However, Michail does not teach that the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location.
Another prior art (Nevraev US 20190005713A1) teaches deferred pass compute shader(s) 131 can store the subset of pixels having the deferred pass(es) applied in the same location .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Tsung (US 20160379336A1) teaches determining whether to merge the thread when computing vertex varyings of the vertexes [0004].
2.	Brothers (US 20160358307A1) teaches the compute shader and graphics renderer can be interleaved by recompiling the compute shader to output the data to the on-chip buffer [0041].
3.	Michail (US 20100013854A1) teaches multi-sample buffers that run the pixel shader [0003].
4.	Nevraev (US 20190005713A1) teaches deferred pass compute shader(s) 131 can store the subset of pixels having the deferred pass(es) applied in the same location within the screen-space tile (e.g., as determined from the coordinate buffer 129 [0067].  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611